DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14 are pending. 
Claims 1-14 are rejected, grounds follow.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 4 is objected to because of the following informalities: 
apparent typo “transmiting”[sic] in claim 4 line 1.  
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to at least an embodiment that embraces transitory forms of signal transmission. (see in re Nuijten, 500 F.3d 1346, 1357; 84 USPQ2d 1495, 1503 (Fed. Cir. 2007)). Claims are directed to " wherein the computer program is stored on a machine-readable storage medium” which applicant has not further clarified in the specification, and examiner has therefore accorded the limitation plain meaning. A person having ordinary skill in the art at the time the invention was filed would have understood this claim limitation as embracing transitory signal media, such as carrier waves. (see Ex Parte Mewherter, Appeal 2012-007692, Patent Trial and Appeal Board, 2012, page 14: “while the recitation “non-transitory” is a viable option for overcoming the presumption that those media encompass signals or carrier waves, merely indicating that such media are “physical” or tangible” will not overcome such presumption”). A claim that covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter, and accordingly is rejected under 35 U.S.C. 101. See MPEP 2106.03.II.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soeda et al., US Pg-Pub 2010/0125683 (hereafter SOEDA).

Regarding Claim 1, SOEDA discloses:
A method  for transmitting data (see [0051]) in a control system of a machine, (fig. 1) 
the control system having a mediator device, (fig. 1, switch 40)
at least one client device, (fig. 1, server 20 and “external device” (not shown) see [0046])
and at least one provider device, (fig. 1, “Storage apparatus 30”)
the mediator device being connected to the at least one client device (e.g. via port 21 see fig. 1, and [0046] “the server is communicatively coupled to the storage apparatus 30 via the switch 40”)
and to the at least one provider device in a data-transmitting manner, (e.g. via port 31, see fig. 1, and [0047] “A communication network formed by coupling communication ports 21 of the server 20, communication ports 31 of the storage apparatus 30 and communication ports 41 of the switch 40 with each other is for example a LAN (local area network), a SAN (storage area network), a WAN (wide area network), the Internet, a public telecommunication network, a dedicated line or the like.”)
the method comprising: storing, in the mediator device, access paths (e.g. “network addresses”) to data stored in the at least one provider device; ([0051] “Fig 1D shows … switch 40 … The CPU 41 implements a function to manage mapping between communication ports 41 and network addresses… The memory 42 stores … various tables for managing mapping between sources and destinations of network addresses, port numbers, or the like”)
and transmitting data from a transmitting client device of the at least one client device to a receiver provider device of the at least one provider device by (i) receiving, with the mediator device, a first message transmitted from the transmitting client device ([0051] “On the basis of source information and destination information on a frame or a packet to be inputted and outputted from each of the communication ports 41…”)
and (ii) transmitting the first message to the receiver provider device based on the access paths stored in the mediator device. ([0051] “…the communication controller 43 performs transfer control between the communication ports 41 for the frame or packet to be inputted or outputted.”)

Regarding Claim 2, SOEDA discloses all of the limitations of parent claim 1,
SOEDA further discloses:
wherein the first message includes first connection information relating to a connection between the transmitting client device and the mediator device. ([0051] “On the basis of source information … on a frame or a packet”)

Regarding Claim 3, SOEDA discloses all of the limitations of parent claim 2,
SOEDA further discloses:
wherein the first message includes second connection information relating to a connection between the mediator device and the receiver provider device. ([0051] “on the basis of … destination information on a frame or a packet”)

Regarding Claim 4, SOEDA discloses all of the limitations of parent claim 3,
SOEDA further discloses:
the transmiting data further comprising: transmitting, in response to the first message, a second message from the receiver provider device to the mediator device and from mediator device to the transmitting client device based on the first connection information and second connection information. (see [0045] “In this storage system, the server 20 accesses the storage apparatus 30 via the switch 40 and then inputs and outputs data to and from the storage apparatus 30. and [0046]-[0047] describing that the switch is the intermediary that enables communicative coupling between the server and storage apparatus. and [0051] which indicates that the switch stores routing for all ports 41.)


Regarding Claim 11, SOEDA discloses:
A control system of a machine, (see fig. 1)  the control system comprising: 
at least one client device; (fig. 1, server 20 and “external device” (not shown) see [0046])
at least one provider device; (fig. 1, “Storage apparatus 30”)
and a mediator device (fig. 1, switch 40) connected to the at least one client device (e.g. via port 21 see fig. 1, and [0046] “the server is communicatively coupled to the storage apparatus 30 via the switch 40”)
and to the at least one provider device in a data-transmitting manner, (e.g. via port 31, see fig. 1, and [0047] “A communication network formed by coupling communication ports 21 of the server 20, communication ports 31 of the storage apparatus 30 and communication ports 41 of the switch 40 with each other is for example a LAN (local area network), a SAN (storage area network), a WAN (wide area network), the Internet, a public telecommunication network, a dedicated line or the like.”)
the mediator device being configured to: store access paths (e.g. “network addresses”) to data stored in the at least one provider device; ([0051] “Fig 1D shows … switch 40 … The CPU 41 implements a function to manage mapping between communication ports 41 and network addresses… The memory 42 stores … various tables for managing mapping between sources and destinations of network addresses, port numbers, or the like”)
and facilitate transmission of data from a transmitting client device of the at least one client device to a receiver provider device of the at least one provider device by (i) receiving a first message transmitted from the transmitting client device  ([0051] “On the basis of source information and destination information on a frame or a packet to be inputted and outputted from each of the communication ports 41…”)
and (ii) transmitting the first message to the receiver provider device based on the access paths stored in the mediator device. ([0051] “…the communication controller 43 performs transfer control between the communication ports 41 for the frame or packet to be inputted or outputted.”)


Regarding Claim 12, SOEDA discloses all of the limitations of parent claim 11,
SOEDA further discloses:
wherein one of: all of the mediator device, the at least one client device, and the at least one provider device are implemented in a same hardware device; 
and at least two devices selected from the mediator device, the at least one client device, and the at least one provider device are implemented as different hardware devices. (see fig. 1, server 20, switch 40, and apparatus 30 are depicted as independent devices, which may be connected over. e.g. a WAN or internet network (see [0047]) and are accordingly different hardware devices.)

Regarding Claim 13, SOEDA discloses all of the limitations of parent claim 1,
SOEDA further discloses:
wherein the method is carried out by executing computer program on a computing device. (see [0051], network packet routing through the switch is carried out by means of programs executed by the CPU of switch 40).

Regarding Claim 14, SOEDA discloses all of the limitations of parent claim 13,
SOEDA further discloses:
wherein the computer program is stored on a machine-readable storage medium. (see [0051], the executable program may be stored in memory.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOEDA in view of well-known practice as exemplified by openmaniak.com “OpenVPN easy tutorial” (2011; cached copy courtesy internet archive; hereafter: OpenVPN).


Regarding Claim 5, SOEDA teaches all of the limitations of parent claim 4
SOEDA differs from the claimed invention in that:
SOEDA does not clearly articulate: wherein the first message and the second message each comprise a first message part and a second message part.

However, OpenVPN teaches a well-known practice of encapsulating TCP/IP messages for encrypted transfer where each transmitted message comprises a first message part and a second message part. (see figure on page 4, showing e.g. layers 1-3 of the packet depicted in orange corresponding to a first message part; and layer 4 showing an encapsulated native application packet depicted in yellow, corresponding to a second message part.)

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SOEDA by running the TCP/IP WAN network of SOEDA over a well-known Virtual Private Network protocol, as exemplified by OpenVPN. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to “Provide an encrypted connection for the client and server to exchange messages.” as suggested by OpenVPN (see Page 2)

Regarding Claim 6, the combination of SOEDA and OpenVPN teaches all of the limitations of parent claim 5,
OpenVPN further teaches:
wherein at least one of the first connection information and the second connection information is included in the first message part. (see figure on page 4, the transport layer data: MAC, IP, and TCP/IP destination data is included in the VPN transport layer of the packet.)

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SOEDA by running the TCP/IP WAN network of SOEDA over a well-known Virtual Private Network protocol, as exemplified by OpenVPN. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to “Provide an encrypted connection for the client and server to exchange messages.” as suggested by OpenVPN (see Page 2)


Regarding Claim 7, the combination of SOEDA and OpenVPN teaches all of the limitations of parent claim 5,
OpenVPN further teaches:
wherein an access path to data from the receiver provider device is included in the second message part. (see figure on page 4, the native client application data, consistent with the second message part per rejection of claim 5, may include a fully formed packet including i.e. an IP address for a receiving device. such as the IP mapped storage devices of SOEDA.)

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SOEDA by running the TCP/IP WAN network of SOEDA over a well-known Virtual Private Network protocol, as exemplified by OpenVPN. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to “Provide an encrypted connection for the client and server to exchange messages.” as suggested by OpenVPN (see Page 2)


Regarding Claim 8, the combination of SOEDA and OpenVPN teaches all of the limitations of parent claim 7,
OpenVPN further teaches:
wherein information relating to data to be transmitted is included in the second message part. (see figure on page 4, the native client application data, consistent with the second message part per rejection of claim 5, may include a data payload. per SOEDA [0046-48] the server may request data from the storage apparatus via TCP/IP over the mediated connection from the switch.)

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SOEDA by running the TCP/IP WAN network of SOEDA over a well-known Virtual Private Network protocol, as exemplified by OpenVPN. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to “Provide an encrypted connection for the client and server to exchange messages.” as suggested by OpenVPN (see Page 2)



Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOEDA further in view of Spofford et al., US 5,913,037 (hereafter SPOFFORD). 

Regarding Claim 9, SOEDA teaches all of the limitations of parent Claim 1,
SOEDA further teaches:
and storing, in the mediator device, access paths to data provided by the at least one provider device. ([0051] “Fig 1D shows … switch 40 … The CPU 41 implements a function to manage mapping between communication ports 41 and network addresses… The memory 42 stores … various tables for managing mapping between sources and destinations of network addresses, port numbers, or the like”)


SOEDA differs from the claimed invention in that: 

SOEDA does not appear to clearly articulate: registering the at least one provider device with the mediator device;

However, SPOFFORD teaches a network management system where the provider devices may be registered with a mediator device (col. 6 lines 40-64: “the network unit 112 … is able to detect connection of a new network device. … the processor 122 is informed of the connection … by setting a register bit or the like. The processor 122 respondingly executes an appropriate routine to enable communications with the newly connected device.”) in order to enable hot-joining of additional devices to a managed TCP/IP network. (see col. 6 lines 65-col. 7 line 8 describing hot-plugging of a SUM expansion port.)
SPOFFORD and SOEDA are analogous art because they are from the same field of endeavor as the claimed invention of network transmission management, and contain overlapping structural and functional similarities. Each routes packets based on data paths, each has a mediator device which manages connections between client and provider devices for data transmittal.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SOEDA to include registration of devices which are subsequently plugged into the network, as taught by SPOFFORD.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to enable dynamic connection and management of provider devices as suggested by SPOFFORD. (col. 6 line 65 et seq “it is desired not only to detect and establish communication with a newly added device, but also to dynamically enable management of the device.”)


Regarding Claim 10, SOEDA teaches all of the limitations of parent claim 1,
SOEDA differs from the claimed invention in that:
SOEDA does not clearly articulate: storing the access paths in the mediator device in a hierarchically structured object tree.

However, SPOFFORD teaches  a network management system where the access paths may be stored in a hierarchically structured object tree (col. 1 lines 29-33 “the objects in the MIB are ordered in a hierarchical tree structure”) in the mediator device of a managed TCP/IP network. (col 7. line 40 “Referring back to FIG. 2A, the MIB 206 is a tree or list of SNMP data objects, each identified by an object identifier (OID), which list defines the objects that are used to monitor and control the network system 100.”)

SPOFFORD and SOEDA are analogous art because they are from the same field of endeavor as the claimed invention of network transmission management, and contain overlapping structural and functional similarities. Each routes packets based on data paths, each has a mediator device which manages connections between client and provider devices for data transmittal.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SOEDA to include storing access paths in an MIB hierarchical tree of an SNMP network map, as taught by SPOFFORD.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to dynamically enable hot-plugging of additional provider resources as suggested by SPOFFORD. (col. 6 line 65 et seq “it is desired not only to detect and establish communication with a newly added device, but also to dynamically enable management of the device.”) and to enable security management for added devices (col. 3, line 36 “Security of each added module is dynamically defined as well.”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bearden et al., US Pg-Pub 2003/0097438 – particularly for fig. 2 and paragraph [0031] describing MIB application in SNMP managed networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119                                                                                                                                                                                                        

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119